COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Adrian Gomez v. The State of Texas

Appellate case number:      01-15-00383-CR

Trial court case number:    1405348

Trial court:                180th District Court of Harris County

       On January 21, 2016, this case was abated and remanded to the trial court to
conduct a hearing within 30 days of that order to determine whether, inter alia,
appellant’s counsel, Terrence A. Gaiser, should be relieved of his duties for failure to
timely file an amended appellant’s brief in this appeal or, if he has not abandoned this
appeal, to set a deadline for filing an amended brief. In that January 21st Order of
Abatement, this Court also noted that if counsel filed an extension motion and compliant
amended brief on appellant’s behalf in this Court within 10 days of that Order, this Court
may withdraw the Order of Abatement and reinstate the appeal. On January 28, 2016,
counsel timely filed a motion for extension of time to file appellant’s brief and motion to
reinstate appeal, and separately filed an amended appellant’s brief. After a preliminary
review, the amended brief complies with Texas Rule of Appellate Procedure 38.1.
        Accordingly, we GRANT appellant’s motion to reinstate appeal and motion to
extend time to file appellant’s amended brief and withdraw the Order of Abatement and
direct the Clerk of this Court to REINSTATE this case on the Court’s active docket and
to file appellant’s amended brief.
        The State’s brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 2, 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: February 4, 2016